Citation Nr: 0127351	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  94-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He passed away in March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of March 1991, from the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant's claim for service connection for the cause of 
the veteran's death was denied in a Board decision, dated in 
November 1996.  On appeal to the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, the Court vacated the Board's decision 
and remanded the case to the Board for "compliance with the 
instructions" in Joint Motion for Remand.  Specifically, the 
Board was instructed to remand the claim for further 
evidentiary development.  Thus, the Board remanded the claim 
in September 1998.

The RO attempted to abide by the Board's request for 
development and the claim was returned to the Board for 
further review.  However, it was discovered that additional 
information was still needed, and hence, in July 2000, the 
claim was again remanded to the RO.  The claim has since been 
returned to the Board for review.

The appellant is the veteran's widow.  At the time of the 
veteran's death, he was not in receipt of any VA compensation 
benefits.



FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran served in the US Army during World War II.  
Prior to his death, he was not in receipt of any VA 
compensation benefits.

3.  The veteran died on March [redacted], 1991; the Certificate of 
Death reported that the veteran's immediate cause of death 
was cardiac arrest due to hypertensive cardiovascular 
disease.  Emphysema was named as a significant condition that 
contributed the veteran's demise.

4.  The appellant has claimed that the veteran was exposed to 
mustard gas either during his basic training or sometime 
after while serving on active duty.

5.  The Department of Defense has not been able to confirm 
the appellant's claim that the veteran was exposed to mustard 
gas while in service.  The Department of Defense has, 
however, speculated that the gas he was exposed to was the 
type used in gas chamber training exercises.

6.  A medical doctor has linked the veteran's exposure to 
noxious gases with the veteran's development of a lung 
condition.  The doctor has further stated that this lung 
disability/condition contributed to the veteran's death.



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2001).

2.  The veteran did not suffer from a lung disability as a 
result of exposure to mustard gas while in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.316 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2001).

3.  Service connection for a lung condition secondary to 
exposure to noxious gas is warranted.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2001).

4.  Resolving reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of his military 
service.  38 U.S.C.A. §§ 1310 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.306, 3.312, 20.1106 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served in the US Army during and after World War 
II.  He was released from active duty in April 1946.  Forty-
five years later, in March 1991, the veteran passed away.  
Shortly after the veteran's death, his widow, the appellant, 
applied for dependency and indemnity compensation (DIC) 
benefits.  She claimed that the veteran's death was due to a 
lung condition, which was precipitated by the veteran's 
exposure to toxic gases while in the Army.  The RO denied the 
appellant's request for benefits and she has appealed to the 
Board.  Based on the information that has been presented, it 
is the conclusion of the Board that the evidence does not 
support the appellant's claim for entitlement to service 
connection for the cause of the veteran's death secondary to 
exposure to mustard gas.  However, the Board further deduces 
that evidence has been presented that supports the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, not including exposure to 
mustard gas.  The facts and reasoning behind these 
conclusions are offered below.

The record reflects that the veteran sought treatment from 
Dr. C. D. Daughtridge, Jr., for various disabilities, 
diseases, from January 1970 until his death in March 1991.  
The medical records from Dr. Daughtridge do show treatment 
for chronic obstructive pulmonary disease, emphysema, and 
pneumonia.  

For example, a record from January 1970 notes that the only 
significant medical history reported by the veteran was a 
right hernia repair in 1942.  The veteran also told Dr. 
Daughtridge in 1970 that his only medical illness for which 
he had been treated therefor was elevated cholesterol.  The 
veteran did not mention or comment on any exposure to 
chemical toxins and gases while he was in the US Army.  He 
did not tell the doctor that he was treated for 40 days while 
in the service for pneumonia.  That particular record noted 
that the veteran was smoking approximately one half package 
of cigarettes per day.  At that time, the veteran was 
diagnosed as having pneumonia; Dr. Daughtridge did not link 
the incurrence of pneumonia with the veteran's military 
service or any incident therein.

In March 1991, the veteran was admitted to Moore Regional 
Hospital in Pinehurst, North Carolina.  The veteran entered 
into the hospital because of dumping and malabsorption of fat 
with emaciation.  Along with these conditions, the veteran 
had been also previously suffering from, and receiving 
treatment for, malignant hypertension, chronic obstructive 
pulmonary disease with pulmonary hypertension, 
arteriosclerotic heart disease, and mitral insufficiency.  
The final hospital summary further notes:

	. . . he went on to have 
cardiorespiratory arrest.  He 
deteriorated to the point that he became 
very bradycardiac and apneic.  
Endotracheal tube was inserted.  He 
seemed to improve his blood gases.  His 
kidneys continued to be a problem with 
some deterioration.  He had chronic renal 
failure secondary to arteriole and 
nephrosclerosis.  Consultations were 
obtained . . . but he continued to 
deteriorate.  He would develop failure, 
would give him diuretics, he would become 
somewhat dehydrated.  We tried to 
extubate him but this was not possible.  
He went to have ventricular fibrillation, 
was defibrillated in the unit.  From this 
point on, his course was downhill with no 
response or improvement on medications 
though we were able to keep him 
comfortable.  He went on to have cardiac 
arrest and quietly expire . . . 

A Certificate of Death was prepared and has been included in 
the claims folder.  The certificate states that the immediate 
cause of death was a cardiac arrest due to or a consequence 
of hypertensive cardiovascular disease.  Other significant 
factors that were listed as conditions contributing to death, 
but not related to the immediate cause of death, included 
severe malabsorption post surgery, emphysema, and arteriole 
nephrosclerosis.  

Two years after the veteran's death, the appellant's widow 
submitted a claim to the VA requesting service connection for 
the cause of the veteran's death.  In conjunction with the 
appellant's claim before the VA, Dr. Daughtridge proffered a 
statement in support of her claim.  Dr. Daughtridge, in 
February 1997, wrote:

	. . . He [the veteran] was initially 
admitted with pneumonia and was noted to 
have progressive lung disease over the 
ensuing years.  He had hypertension that 
was bordering on malignant hypertension . 
. .  He had severe somnolence. . . He did 
have subsequent congestive heart failure.  
He had CO2 narcosis with hypoxia, which 
was definitely a contributory factor in 
his somnolence.  He received intensive 
treatment for his pulmonary disease and 
was hospitalized on numerous occasions 
and required intubation on at least 2 
occasions.  His death was attributable to 
chronic pulmonary disease.

It is my medial opinion that exposure to 
noxious agents while in service to 
include mustard gas could definitely have 
contributed to his chronic pulmonary 
disease which was the cause of his death. 
. . .

Dr. Daughtridge also provided a statement in May 1999.  Said 
statement included the following:

	. . . he had signs of emphysema at 
that time [1970].  In addition to high 
blood pressure he had a problem of 
falling asleep while standing at his job 
which in retrospect I attribute to hypo-
oxygenation.  It is my opinion that his 
initial lung damage probably occurred in 
service when he was exposed to noxious 
chemicals.  His emphysema and blood 
pressure problems progressed over the 
years and he had definite pulmonary 
hypertension with dilatation of the 
pulmonary artery.

It is definitely my opinion that his 
initial lung damage probably occurred in 
service when he was exposed to noxious 
gases. . . .

Dr. Daughtridge further clarified his statement in June 1999, 
when he wrote:

	. . . my letter is based on my 
review of those records, as well as on my 
knowledge and treatment of [the veteran], 
and on my medical background and 
training:

....

Based on my review of the records . . . 
and on my professional background and 
training, it is my professional opinion 
that it is more likely than not that [the 
veteran] was exposed to a noxious gas or 
gases in the service as his wife has 
alleged.

Nevertheless, the doctor also reported that the veteran was 
not diagnosed as having chronic obstructive pulmonary disease 
until 1981.  Moreover, he failed to comment on why he 
neglected to mention the effect of noxious gases in any of 
the veteran's twenty-one years of treatment records.  He also 
did not explain how he made his conclusions.

Because the veteran's spouse has contended that the veteran's 
death was, in part, caused or resulted from the veteran's 
exposure to noxious gases, including mustard gas, while in 
the Army, the RO and the veteran's attorney has sent out 
numerous inquiries to various agencies concerning the 
veteran's possible exposure.  In a letter dated from July 
1998, the US Army Chemical and Biological Defense Command, 
commented that, in all likelihood, the veteran was exposed to 
tear gas or chlorine.  Said exposure probably occurred while 
the veteran was undergoing the standard gas chamber training 
exercises.  Additionally, the letter stated that Keesler 
Field [the veteran's duty station] was not a site where 
chemical testing occurred.  

The US Army Chemical School provided additional information 
to the veteran's attorney in September 1998.  The writer of 
the September 1998 letter informed the veteran's 
representative that Keesler Field was not used for mustard 
gas training exercises during World War II.  The letter 
further stated:

It is of course possible that [the 
veteran] was exposed to diluted mustard 
agent during his training in World War 
II, but we do not have the records to 
confirm that.  I doubt such direct 
confirmation is available because if he 
was trained at one of the hundreds of 
temporary installations and training 
centers built up during the war, their 
records were probably destroyed after 
World War II.  In the various moves of 
the Chemical School around the country in 
the last quarter century, thousands of 
important documents have been destroyed 
or thrown away, and we have considerable 
gaps in our historical trace to show how 
and why training was conducted. . . . 
During World War II, the Army mandated 
extensive chemical training to all 
service personnel so that they would be 
ready for a chemical attack.  Chemical 
training took place at both individual 
training and replacement centers as well 
as within units themselves.  

The RO further researched the possibility of whether the 
veteran was exposed to mustard gas during World War II.  In a 
letter dated October 1998, the RO wrote that the veteran was 
not on the list showing participation in mustard gas testing 
and training.  

Another letter was sent by the US Army Soldier and Biological 
Chemical Command in April 2001.  In that letter, the Command 
stated:

	. . . There are no documents which 
show the veteran was a medical volunteer 
in the US Army.  The entry in the diary 
regarding his first entry into the gas 
chamber is in all probability the 
reference to his GAS CHAMBER TRAINING.

Keesler Field was not a site where 
mustard gas experimentation occurred.  It 
was a standard Army Air Force training 
site.  Training utilized tear gas or 
chlorine in the gas chamber only.  
Mustard gas was not used in the gas 
chamber training.

No other information can be supplied 
regarding the above veteran's claim. . . 
. 

To support the appellant's claim, her attorney has proffered 
numerous statements concerning the appellant's contentions.  
The representative has continued to claim that the veteran's 
exposure, even to tear gas or chlorine in a gas chamber, 
precipitated the veteran's lung condition, which, in turn, 
contributed to the veteran's death.

When an individual submits a claim before the VA, VA has the 
duty to assist him or her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  These responsibilities may include, as appropriate:  
furnishing appropriate claims forms and instructions, 
reviewing the application for benefits for completeness, and, 
if additional information is needed from the claimant, 
notifying the claimant of the information required to 
complete the application (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103)); if a reasonable possibility exists that 
assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, and service personnel 
records.  The appellant and her representative have been 
given the opportunity to provide additional medical and 
written statements.  The appellant has been offered the 
chance to provide testimony before the RO and the Board but 
she has declined.  Moreover, the development requirements 
contained in M21-1 pertaining to mustard gas claims have been 
met.  The Board does not know of any additional relevant 
evidence that may be available.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  Hence, the Board concludes that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the appellant and her representative by the 
RO.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991); Wray v. Brown, 7 Vet. App. 488 
(1995).  "The death of the veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2001).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(2001).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (2001).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
1991).  Issues involved in a claim for DIC are decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (2001). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims (the Court) stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Direct service connection may be 
established for a current disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and, (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Additionally, pursuant to 38 C.F.R. § 3.316 (2001), service 
connection may also be established for the development of 
certain claimed conditions when there was exposure to 
specified vesicant agents during active military service.  
When there was full-body exposure to nitrogen or sulfur 
mustard gas during active service the listed conditions are 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
(except mesothelioma) cancer and squamous cell carcinoma of 
the skin.  When there was full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.  Service connection may not 
be established for any of these conditions if the claimed 
condition is due to the veteran's own willful misconduct or 
if there is affirmative evidence that establishes a 
nonservice-related condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In order to prevail on a direct basis 
the appellant would have to provide competent medical 
evidence which relates the veteran's cause of death to 
mustard gas exposure, or to another gaseous exposure, during 
her husband's period of active service.

The regulations which establish presumptive service 
connection for certain medical disorders with respect to 
mustard gas exposure subsume the requirement of a nexus or 
link.  Therefore, the determinative issues presented by the 
claim are: 

(1)  whether the veteran had full body 
exposure to mustard gas during service; 
(2)  whether he has any of the current 
disorders subject to the presumption, and 
if not; 
(3)  whether he has any non-presumptive 
disability related by medical evidence to 
exposure to mustard gas during service.

The appellant maintains, as does her attorney, that the 
veteran was exposed to mustard gas, or alternatively to 
another noxious gas, during his basic training, or during 
some time while in the US Army.  Initially, the appellant and 
her representative have insinuated that it her husband 
experienced full body mustard gas exposure.  The VA's 
Adjudication Procedure Manual M21-1, Part III, § 5.18(a) 
(April 30, 1999) (hereinafter M21-1) defines full body 
exposure as including all those veterans who (1) were exposed 
to said chemical during field or chamber testing; (2) were 
exposed under battlefield conditions in World War I; (3) were 
present at the German air raid on the harbor of Bari, Italy, 
in World War II; or (4) were engaged in the manufacturing and 
handling of vesicant (blistering) agents during their 
military service.

The appellant has relied upon written statements by the 
veteran discovered in a diary he wrote while on active duty.  
She has assumed that when the veteran wrote that he was 
exposed to gas, the gas he was possibly exposed thereto was 
mustard gas.  However, the veteran's service discharge 
physical does not document any exposure to vesicant agents, 
to include mustard gas.  Although the same record does 
indicate that the veteran received treatment for pneumonia 
for forty days in February and March 1944, the record is 
negative for evidence of emphysema, asthma, or chronic 
obstructive pulmonary disease.

The Board further notes that none of the post-service, pre-
death medical records mention that the veteran was exposed to 
mustard gas, or for that matter, to any noxious gases.  They 
do, however, report that the veteran had emphysema and/or 
chronic obstructive pulmonary disease.  Moreover, the 
Department of Defense, in its various letters to the VA and 
the appellant's attorney, reported that it was unable to 
provide any information related to the veteran or the 
possibility that he was exposed to mustard gas.  In fact, the 
various pieces of correspondence discount and discredit the 
appellant's contentions that her husband was exposed to 
mustard gas.  Similarly, it was noted that there was no 
information available that stated that the veteran was 
stationed at a location where he could have or would have 
been exposed to mustard gas while he was in the US Army.  

Yet, there are the written opinions by Dr. Daughtridge that 
the veteran was exposed to mustard gas while in the US Army.  
The mere fact that a purported historical event is cited in a 
medical record does not establish that the event in fact 
occurred.  The statements by Dr. Daughtridge are based upon 
the appellant's interpretation of vague written statements 
made by her husband during World War II.  There is no 
suggestion by the record that Dr. Daughtridge conducted an 
independent review of the facts; rather, it is apparent by 
his statements, to the effect that the veteran "had an 
exposure" to mustard gas during service, is premised upon 
the appellant's own recitation of history.  The United States 
Court of Appeals for Veterans Affairs, hereinafter the Court, 
has held that the Board is not required to accept a medical 
opinion that is based on history as related by an appellant; 
see Swann v. Brown, 5 Vet. App. 229 (1993), and Owens v. 
Brown, 7 Vet. App. 429 (1993).  See also LeShore v. Brown, 8 
Vet. App. 406 (1995), wherein the Court held that a bare 
transcription of medical history is not transformed into 
competent medical evidence merely because the transcriber was 
a medical professional, and that such evidence does not enjoy 
the presumption of truthfulness established by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992; and Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), wherein the Court rejected a 
medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis.  Therefore, it is the 
conclusion of the Board that Dr. Daughtridge's statements 
that the veteran was exposed to mustard gas are, for the 
reasons presented above, "immaterial", and do not support 
the appellant's claim.

Consequently, it is the conclusion of the Board that the 
veteran's alleged contact to mustard gas, as provided through 
his widow's [and her attorney's] various statements to the 
VA, does not meet the requirements for the presumption 
described above.  However, as previously noted, service 
connection on a direct basis may be granted if the evidence 
shows that the cause of the veteran's death was related to a 
disability, disease, or condition that was caused by or the 
result of his military service.  The appellant, through her 
representative, has alleged that the veteran was exposed to 
mustard gas either during basic training or sometime 
thereafter while he was still in the US Army.  Although the 
Board believes that the appellant has proffered these 
statements with a genuine belief in their sincerity, the 
evidence does not support her contentions.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
M21-1 provides instructions on the development of evidence of 
exposure to chemical weapons agents for Army veterans.  

The manual indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing and 
provides a contact point the VA Central Office Rating 
Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  M21-1, Part 3, 
Chapter 5, Subchapter II, Section 5.18 c (April 30, 1999 
Change 74).  VA has checked all of these available sources in 
an attempt to verify the appellant's allegations of exposure 
to mustard gas during military service.  Unfortunately, the 
veteran's name has not appeared on any of the lists as one of 
the individuals who may have been exposed.

The RO has complied with the development procedures.  The RO 
has obtained the veteran's service medical records.  These 
records contain no indication that he was subject to any sort 
of exposure to mustard, Lewisite, duracite and chlorine gas 
during active service.  Moreover, the veteran's separation 
examination reveals that his "respiratory system, bronchi, 
lungs, pleura, etc." were normal, and that his 
photoflurographic chest examination was negative.

The RO and the appellant's representative have also made 
requests to the Department of Defense that specifically 
requested information related to exposure of the veteran to 
mustard gas.  Negative replies were received.  The veteran's 
name does not appear on any lists of service department 
personnel who were subjected to chemical weapons testing.

The Court has held that, in reviewing claim for VA benefits, 
the Board must analyze the credibility and probative value of 
lay evidence and provide a statement of reasons for accepting 
or rejecting the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  Here, a thorough search for records of gas exposure 
was conducted with the RO requesting records from the 
Department of Defense.  There are no records that the veteran 
was exposed to mustard gas experimentation.  The service 
medical records are devoid of any complaint, diagnosis or 
treatment for mustard gas exposure or any related ailment.  
Thus, the Board finds the probative weight of the appellant's 
statements concerning exposure to mustard gas are outweighed 
by the complete lack of documentation of record in regard to 
her contentions.

Having found that the veteran was not exposed to mustard gas 
during active service, the Board need not determine whether 
or not he had any of the presumptive medical disorders 
resulting from exposure to mustard gas, or any other non-
presumptive disability resulting from exposure to mustard 
gas.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death secondary 
to exposure to mustard gas, and the claim must be denied.

Notwithstanding the above, it is the Board's belief that 
there is a second part of this claim that has not been fully 
discussed but suggested by the veteran's representative.  
That is, it has been proposed that if the veteran's lung 
disability was not caused by or the result of mustard gas, 
that it was caused by or the result of his exposure to the 
gas used in gas chamber instruction during basic training.  

Dr. Daughtridge has concluded that the veteran's pulmonary 
condition was related to or caused by his exposure to 
chemical gases while he was in service.  The doctor has 
implied that the veteran's treatment for pneumonia in service 
and his subsequent recurrent treatments after service were 
manifestations of a greater problem probably caused by said 
exposure.  The military service information does confirm the 
veteran's exposure to some kind of gases while the veteran 
was in the US Army.  Moreover, Dr. Daughtridge has been very 
adamant and constant about his conclusions, and medical 
evidence to the contrary has not been presented.  

After reviewing the evidence, it is the conclusion of the 
Board that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that the veteran's chronic obstructive pulmonary 
disease was caused by or the result of his exposure to 
noxious gases while in service.  Moreover, since this lung 
condition was a proximate cause, but not the primary cause, 
of the veteran's death, in accordance with the above cited 
regulations, service connection for the cause of the 
veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

